214 F.2d 133
Don Jesse NEAL, Appellant,v.George BECKSTEAD, Sheriff of Salt Lake County; and MarcelGraham, Warden of Utah State Prison, Appellees.
No. 4934.
United States Court of Appeals Tenth Circuit.
June 22, 1954.

Appeal from the United States District Court for the District of Utah; Willis W. Ritter, Judge.
Carle Whitehead, Denver, Colo.  (David I. Shapiro, New York City, Billy, Hulsey, Salt Lake City, Utah, and Herbert Monte Levy, New York City, on the brief), for appellant.
Walter L. Budge, Asst. Atty. Gen., State of Utah (E. R. Callister, Atty. Gen., State of Utah, on the brief), for appellees.
Before PHILLIPS, Chief Judge, and BRATTON, HUXMAN, MURRAH, and PICKETT, Circuit Judges.
PER CURIAM.


1
On a consideration of the record in the instant case and the opinion of the Supreme Court of Utah in State v. Neal, 1 Utah 2d 122, 262 P.2d 767, certiorari denied, 347 U.S. 963, 74 S. Ct. 714, May 3, 1954, the court is of the opinion that under the law of Utah the matters complained of resulted in no prejudice or injury to Neal and that upon an appraisal of the totality of the facts in the case, Neal was not denied due process of law guaranteed by the Fourteenth Amendment.


2
The order denying a writ of habeas corpus is affirmed.


3
It is further ordered that the stay heretofore granted in this case shall continue in effect until midnight, Saturday, June 26, 1954; and that the request for an extension of such stay be denied.